Name: Council Regulation (EEC) No 1313/90 of 14 May 1990 fixing, for the 1990/91 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold priceS, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  accounting;  plant product
 Date Published: nan

 23 . 5 . 90 Official Journal of the European Communities No L 132/ 3 COUNCIL REGULATION (EEC) No 1313 /90 of 14 May 1990 fixing, for the 1990/ 91 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price , without prejudice to Article 28 ( 5 ) of that Regulation ; Whereas Article 14 (2 ) of Regulation (EEC) No 1785 / 81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate , of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community , plus a flat-rate amount which takes into account the foreseeable storage levy ; whereas , given the state of supplies within the Community , account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales ofmolasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC) No 1358 /77 ( 6 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing costs , subject to interest of 10% , insurance costs and specific storage costs ; Whereas , when the prices to be applied in Spain and Portugal are fixed , the prices fixed for those Member States for the 1 986 / 87 marketing year should be aligned with the common prices in accordance with Articles 70 and 238 of the Act of Accession , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 (2) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1785 / 81 of 30 June 1981 on the common organization of the markets in the sugar sector (*), as last amended by Regulation (EEC ) No 1069 / 89 ( 2 ), and in particular Article 3 (5 ), Article 5 (5 ), Article 8 (4 ) and Article 14 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas Council Regulation (EEC) No 1312/ 90 of 14 May 1990 fixing , for the 1990 / 91 marketing year , certain sugar prices and the standard quality of beet ( 5 ), fixed the intervention price for white sugar at ECU 53,10 per 100 kilograms applicable for the non-deficit areas ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785 / 81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing , it is appropriate that account be taken of the regional variations which , given a normal harvest and free movement of sugar , might be expected to occur in the price of sugar under natural conditions of price formation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy , Ireland and the United Kingdom; Whereas Article 3 (5 ) of Regulation (EEC) No 1785 / 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar; Whereas Regulation (EEC) No 1312 / 90 fixed the basic price for beet at ECU 40,07 per tonne ; whereas Article 5 ( 2 ) of Regulation (EEC) No 1785 / 81 provides that the minimum HAS ADOPTED THIS REGULATION: Article 1 For the deficit areas of the Community , with the exception of Portugal , the derived intervention price for white sugar shall be fixed , per 100 kilograms, at : ( a ) ECU 54,31 for all the areas in the United Kingdom; ( ») OJ No L 177 , 1 . 7 . 1981 , p. 4 . ( 2 ) OJ No L 114 , 27 . 4 . 1989 , p. 1 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p . 19 . (&lt;) OJ No C 96 , 17 . 4 . 1990 . ( s ) See page 1 of this Journal . ( 6 ) OJ No L 156 , 25 . 6 . 1977 , p. 4 . No L 132 /4 Official Journal of the European Communities 23 . 5 . 90 (b) ECU 54,31 for all the areas in Ireland; (c) ECU 55,04 for all the areas in Italy . Article 2 The intervention price of raw sugar shall be ECU 44,02 for 100 kilograms .  Portugal : (a ) the intervention price for white sugar shall be ECU 52,56 per 100 kilograms ; (b ) the prices for beet shall be :  ECU 42,90 per tonne for the basic price ,  ECU 42,10 per tonne for the minimum price for A beet ;  ECU 30,08 per tonne for the minimum price for B beet , subject to the application of Article 28 (5 ) of Regulation (EEC) No 1785 / 81 . 2 . The beet prices referred to in paragraph 1 shall be for delivery at the collection centre and shall apply to beet of standard quality as defined in Article 3 of Regulation (EEC) No 1312/90 . Article 3 1 . The minimum price for A beet , applicable in the Community with the exception of Spain and Portugal , shall be ECU 39,27 per tonne . 2 . Subject to Article 28 (5 ) of Regulation (EEC) Np 1785 / 81, the minimum price for B beet , applicable in the Community with the exception of Spain and Portugal , shall be ECU 27,25 per tonne . Article 5 The threshold price shall be : ( a ) ECU 64,50 per 100 kilograms of white sugar ; (b ) ECU 55,15 per 100 kilograms of raw sugar ; (c) ECU 6,90 per 100 kilograms of molasses . Article 4 1 . The sugar prices to be applied in Spain and Portugal shall be as follows :  Spain : (a) the intervention price for white sugar shall be ECU 61,70 per 100 kilograms; (b ) the prices for beet shall be :  ECU 47,16 per tonne for the basic price,  ECU 46,36 per tonne for the minimum price for A beet ,  ECU 34,34 per tonne for the minimum price for B beet , subject to the application of Article 28 (5 ) of Regulation (EEC) No 1785 / 81 ; Article 6 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785 / 81 shall be ECU 0,52 per month per 100 kilograms of white sugar . Article 7 This Regulation shall enter into force on the third day of its publication in the Official journal of the European Communities. It shall apply for the 1990 / 91 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1990 . For the Council The President D. J. O'MALLEY